Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 26,1974, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. We hold that the Trial Judge committed reversible error when he failed to charge, as requested, that no inference unfavorable to defendant could be drawn from his decision not to take the stand (see CPL 300.10, subd 2; People v Britt, 43 NY2d 111). Hopkins, J. P., Martuscello, Shapiro and O’Connor, JJ., concur.